Citation Nr: 0927609	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  05-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from November 1964 to 
November 1969; he also had National Guard service from June 
1971 to April 1972.  

In January 2007 the Board of Veterans' Appeals (Board) 
granted service connection for a low back disorder and 
remanded the issues currently on appeal to the Department of 
Veterans Affairs (VA) Regional Office in Reno, Nevada (RO) 
for additional development.  

The issues listed on the title page are again REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for additional development.   



REMAND

According to an April 2007 statement from the Veteran and to 
the Veteran's statements at his May 2009 VA examination, he 
is in receipt of Social Security Administration (SSA) 
disability benefits due, at least in part to his left 
shoulder disability.  These records are not associated with 
the claims folder.

Under 38 U.S.C.A § 5103A(c)(3), VA is required to obtain 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  Lind v. Principi, 3 Vet. App. 493 
(1992); Murinscak v. Derwinski, 2 Vet. App. 363 (1992).  
Although not dispositive as to an issue that must be resolved 
by VA, any relevant findings made by the SSA are evidence 
which must be considered.  See White v. Principi, 243 F. 3d 
1378 (Fed. Cir. 2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).
The Board also notes that there is some confusion as to the 
findings by the VA audiologist in May 2009.  Audiological 
evaluation revealed normal to profound sensorineural hearing 
loss, and the examiner noted that separation audiologic 
results showed hearing within normal limits with no evidence 
of standard threshold shift, without testing being done at 
3000 hertz.  According to the audiologist, who noted a 
history of noise exposure in service, because thresholds at 
3000 hertz were not documented at separation, hearing loss 
was "at least as likely as not (50/50 probability) initiated 
noise exposure in military, and aggravated by occupational 
noise exposure and presbycusis."  The Board finds that 
clarification is warranted.

Accordingly, the case is REMANDED to the AMC/RO for the 
following actions:

1.  The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his hearing 
loss, right hip disability, or left 
shoulder disability that is not evidenced 
by the current record.  The Veteran should 
be provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the claims 
folder.

2.  The RO/AMC will then obtain from the 
SSA a copy of its decision regarding the 
Veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision.  Those 
records will be associated with the claims 
folder.

3.  The RO/AMC will have the audiologist 
who examined the Veteran in May 2009 
review the claims files and provide 
clarification as to whether the Veteran's 
current hearing loss is causally related 
to service, to include supporting 
rationale for all opinions expressed.  The 
veteran's claims files, including any 
additional records obtained pursuant to 
the development requested above, must be 
made available to the reviewer.  If the 
audiologist who saw the Veteran in May 
2009 is unavailable, another audiologist 
will review the file and provide the 
requested opinion.

4.  If deemed appropriate under the law by 
the RO/AMC, any appropriate medical 
development should be conducted, to 
include a VA examination.  Thereafter, the 
RO/AMC will readjudicate the issues on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, he and his representative, 
should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal.  They should be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


